Smith, J, This action was brought to recover the amount due the plaintiff for the board of ceitain men who were employed by the defendant in cutting cross-ties for a railroad. It was begun before a Justice of the Peace, and there were no written pleadings. The facts are undisputed and no special instructions as to the law of the case were given to the jury or refused. The defendant applied to the plaintiff to board some of his laborers. She objected because the pay was doubtful. He told her that he would see that she was paid, as their money passed through his hands. She then said, that if she took the men to board, she should look to him for payment. Ancl to this he assented. This was an original undertaking, on a valid consideration moving between the parties and not a special promise to answer for the debt of another. The credit was given to the defendant personally and not to his laborers. His promise to be answerable for the board was a promise to pay his own debt, not theirs. If A. says to B. pay so much money to C. and I will repay you, this is an independent promise; and if the money is paid upon the faith of it, it has always been deemed an obligatory-contract, even though it be by parol; because there is an original consideration moving between the immediate parties to the contract. Townsley v. Sumrall, 2 Peters, 170; Emerson v. Slater, 22 Howard, 28; Browne on the Statute of Frauds, sec. 195. The judgment which was against the defendant, must be affirmed.